Citation Nr: 1500205	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to November 18, 2007 and 70 percent disabling since that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a prostate disability.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from February 23, 2006.

In May 2007, a Decision Review Officer assigned an initial 50 percent disability rating for PTSD, effective from February 23, 2006.

In his July 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

The RO assigned an initial 70 percent disability rating for PTSD, effective from November 18, 2007, by way of an August 2008 decision.

In January 2009, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from November 18, 2007.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for a prostate disability and his appeal for a higher initial rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a signed written statement dated in August 2014 in which he stated that he wished to "cancel any and all appeal action" and that he was satisfied with his compensation rating.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.






ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


